
	

113 HR 2603 IH: Relevancy Act
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2603
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978 to allow access to certain business records only if an investigation
		  relates to a specific individual or specific group of
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Relevancy Act.
		2.Limitation on
			 access to certain business records under the Foreign Intelligence Surveillance
			 Act of 1978 to investigations of specific individuals or groups of
			 individualsSection 501(a) of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(a)) is
			 amended—
			(1)in paragraph (1),
			 by striking for an investigation and inserting related to
			 a specific person that is the subject of an investigation; and
			(2)in paragraph
			 (2)—
				(A)in subparagraph
			 (A), by striking ; and and inserting a semicolon;
				(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following new subparagraph:
					
						(C)be conducted of a specific person or
				specific group of
				persons.
						.
				
